PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Loomis, Jason
Application No. 15/874,777
Filed: 18 Jan 2018
For: INFLATABLE DECORATIVE LIGHTING STRUCTURES

:
:
:
:	DECISION ON PETITION
:
:



This decision is mailed in response to the petition under 37 CFR 1.181, filed April 27, 2021, requesting withdrawal of the holding of abandonment in the above-identified application.

The petition is GRANTED.

Per the August 15, 2021 Notice of Abandonment, this application was held abandoned due to applicant’s failure to timely and properly reply to the final Office action, mailed August 11, 2020, which set a three month period for reply, with extensions of time under 37 CFR 1.136(a) available for up to 3 months. 

The Office finds the application is not abandoned.

A final Office action was mailed on August 11, 2020. On October 12, 2020, applicant filed an amendment which failed to place this application in prima facie condition for allowance, as was stated in the Advisory action, mailed October 20, 2020. On November 24, 2020, the Office mailed an Applicant –Initiated Interview Summary that states, “Applicant requested another office action be issued to clarify how the office previously interpreted the negative limitations “wherein the inflatable bladder does not have wire retainers configured to fixedly attach to the pliable wire net thereto”. The examiner agreed to send another Final Office action with further clarifications.”

On January 13, 2021, the Office mailed what appears to be another final Office action. The examiner used the same references cited in the August 11, 2020 final Office action, but added new arguments for rejection. The January 13, 2021 supplementary action explained the references more explicitly and gave the reasons more fully. Therefore, the January 13, 2021 Office action established a new date from which the statutory period runs See MPEP 710.06. This conclusion is further supported by the Conclusion section of the January 13, 2021 Office action, which states, “…A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. …” 

Under the circumstances of this case, the Office is treating the January 13, 2021 mailing as an Office action starting a new clock for reply. The January 13, 2021 Office action set a three month period for reply with extensions of time under 37 CFR 1.136(a) available. Applicant filed a Notice of Appeal with required $420 fee and a Pre-Appeal Brief Request for Review accompanied by reasons why the review was requested on April 12, 2021. This proper reply to the January 13, 2021 Office action was timely filed.

In light of the above discussion, the holding of abandonment is sua sponte withdrawn and the   April 15, 2021 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

After the mailing of this decision, the application will be referred to Technology Center G.A.U. 2887 for decision on the April 12, 2021 Pre-Appeal Brief Request for Review.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET